 

 

USDS SDNY

DOCUMENT _ j
UNITED sTATEs DISTRICT coURT ELECTRONXCALLY FH»ED§ §
soUTHERN DISTRICT 0F NEW YORK DOC #; §

 

 

 

 

 

 

 

 

 

 

 

` ATEF`!'LED:___'__\¢
MARK HOTTON,r p' , y ,.
Petitioner, 18-cv-7717 (JGK)
12-cr-825 (JGK)
~ against -
MEMDRANDUM OPINION &
UNITED STATES OF AMERICA, ORDER
Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioner, Mark Hotton, appearing pro se, moves under
28 U.S.C. § 2255 to vacate his guilty plea and sentence in
connection with a wire fraud charge in violation of 18 U.S.C.
§ 1343. The petitioner alleges that his guilty plea was
Constitutionally involuntary because the Government withheld
information regarding one of the petitioner’s victims and
because the Government told the petitioner that pleading guilty
was necessary to receive cooperation credit under § BKl.l of the
United States Sentencing Guidelines (“U.S.S.G.”) for a separate
matter that was pending in the Eastern District of New York (the
“Eastern District matter”). The petitioner also claims that his
trial counsel rendered ineffective assistance by failing to
object to the guidelines calculation at the petitioner’s
sentencing. The petitioner also requests discovery to expand the

administrative record, an evidentiary hearing, and the

 

appointment of counsel. For the reasons explained below, the
petitioner's motion is denied.
I.

In November 2012, the petitioner was charged in an
indictment with two counts of wire fraud in violation of 18
U.S.C. § 1343. The charges were based on the petitioner's
orchestration of two fraud schemes. The first scheme, charged in
Count One of the indictment, involved the petitioner’s
defrauding the producers of the contemplated Broadway musical
Rebecca. §ee No. 12cr825,,Dkt. No. 6 II 2-9. The second schemep
charged in Count Two of the indictment, involved the
petitioner’s defrauding a Connecticutmbased Real Estate Company
(“the Real Estate Company”). §ee id; II 10-16.

Count Two of the indictment alleged that the petitioner
promised the Real Estate Company’s president, John DiMenna, that
the petitioner would secure investors for the Real Estate
Company’s investment fund and assist the Real Estate Company in
obtaining a $20,000,000 loan for one or more of its projects in
exchange for upfront fees. §d; I 12. The petitioner identified
companies and contacts at those companies who could help supply
funding. £d; §§ l, 12-15. However, the indictment charged that
the companies and persons that the petitioner identified to
DiMenna were entirely fabricated by the petitioner. §d; IT l, 4,

15. The petitioner leveraged these fake companies and contacts

 

 

to obtain upfront fees from the Real Estate Company based on the
company’s belief that the petitioner would assist the company in
raising funds for its corporate endeavors. ld; IT 12-15.

In July 2013, the petitioner pleaded guilty to both counts
of the indictment. In the petitioner's plea agreement, he
affirmed that he accepted the plea agreement “and decided to
plead guilty because he is in fact guilty.” Opp’n Ex. A at 4.
The petitioner stipulated to a United States Sentencing
Guidelines range of 33 to 41 months that was based on an agreed
total loss amount of between $400,000 and $1,000,000. ld; at 2m
3. The petitioner agreed to “not file a direct appeal, nor
bring a collateral challenge, including but not limited to an
application under Title 28, United States Code, Section 2255

of any sentence within or below the Stipulated Guidelines
Range of 33 to 41 months imprisonment . . . .” ld§ at 4. He
further agreed to “waive[] any and all right to withdraw his
pleas or to attack his conviction, either on direct appeal or
collaterally, on the ground that the Government has failed to
produce any discovery material, Jencks Act material, [or]

exculpatory material pursuant to Brady v. Maryland, 373 U.S. 83

 

(1963) . . . .” Id.
During his plea allocution, the petitioner again affirmed
that he was “plead[ing} guilty because [he was] in fact guilty.”

No. 12cr825, Dkt. No. 32 at 25. The petitioner admitted that

 

 

“[s]ome of the fees and expenses that [he] received to raise
money for . . . a Connecticut real estate company were paid as a
result of false pretenses by me [the petitioner],” and that he
knew that his actions were wrong and illegal at the time. §d; at
20-21.

On October 10, 2014, the Court sentenced the petitioner
principally to a term of thirty~four months’ imprisonment on
Counts One and Two to run concurrently. No. 12cr825, Dkt. No. 65
at 28. The Court also ordered that the petitioner pay $68,000 in
_restitution to the victims related to Count One. ld; at 26.
However, the Court did not order restitution on Count Two.
Although DiMenna had a claim for restitution in excess of
$400,000, DiMenna withdrew that claim. At sentencing, counsel
for the Government explained the DiMenna withdrew his claim
because DiMenna “was mortified by his victimization . . . and
did not want his name mentioned publicly.” £d; at 12. Further,
counsel for the Government indicated that the petitioner had
served DiMenna with subpoenas for bank documents and other
records in connection with sentencing, and that DiMenna did not
want to provide these documents to the petitioner. Rather than
move to quash the subpoenas, DiMenna simply withdrew his request
for restitution. §d; at 12~13. The Court considered the loss of
over $400,000 suffered by DiMenna when calculating the

appropriate guidelines sentencing range for the petitioner. Id.

 

 

at 22. The petitioner’s counsel did not object to this
consideration, and the petitioner did not appeal his sentence.
The petitioner's conviction became final in November 2014.

About three years after sentencing, the United States
Attorney’s Office for the District of Connecticut announced
unrelated charges against John DiMenna (the “DiMenna charges”}
for defrauding real estate investors and lenders. The petitioner
contends that the DiMenna charges constitute new evidence
relevant to the petitioner’s own conviction and that this new
evidence warrants relief.

II.

The petitioner now moves under 28 U.S.C. § 2255 to vacate
his guilty plea and sentence on Count Two -- the charge related
to the Real Estate Company -- on the grounds that the Government
was aware of the crimes that gave rise to the charges against
DiMenna in Connecticut and withheld that information from the
petitioner. He also brings an ineffective assistance of counsel
claim, arguing that his counsel should have objected to the
Court's considering the loss of over $400,000 suffered by
DiMenna in calculating the petitioner’s sentencing guideline
range because DiMenna did not seek restitution for this loss.

A.
To show that his sentence is invalid, under 28 U.S.C.

§ 2255 the petitioner must establish “that the sentence was

 

 

imposed in violation of the Constitution or laws of the United
States, or that the court was without jurisdiction to impose
such sentence, or that the sentence was in excess of the maximum
authorized by law, or is otherwise subject to collateral
attack.” To prevail on a § 2255 petition, a defendant must
demonstrate “constitutional error . . . or an error of law or
fact that constitutes ‘a fundamental defect which inherently
results in a complete miscarriage of justice.’” United States v.
§QEEE, 73 F.Bd 8, 12 (2d cir. 1995) (quoting sill v. United
States, 368 U.S. 424, 428 (1962)).

The petitioner argues that his guilty plea was involuntary
because (1} the Government allegedly withheld information
regarding DiMenna's criminal conduct and (2) a prosecutor in a
separate matter that was pending in the Eastern District of New
York told the petitioner that pleading guilty was necessary for
the petitioner to receive a letter under § 5Kl.l of the
Sentencing Guidelines for the prosecution in the Eastern
District, and the petitioner never received a § 5K1.1 letter.

A guilty plea is “constitutionally valid only to the extent

it is ‘voluntary' and ‘intelligent.’” Bousley v. United States,

 

523 U.S. 614, 618 (1998) (quoting Brady v. United States, 397

 

U.S. 742, 748 (1970)). A plea is considered intelligent if the
defendant is advised by counsel and understands the consequences

of his plea. See Brady, 397 U.S. at ?56. A plea is “deemed

 

 

 

involuntary, and therefore void, if it is the product of actual
or threatened physical harm, mental coercion overbearing the
defendant's will,l or the defendant’s sheer inability to weigh

his options rationally.” United States v. Roque, 421 F.3d 118,

 

122 (2d Cir. 2005) (quotation marks and citation omitted).
Moreover, to be voluntary, the defendant must “possess[] an
understanding of the law in relation to the facts.” McCarthy v.
United States, 394 U.S. 459, 466 (1969). The petitioner claims
that his plea was constitutionally invalid because the
Government knew that the petitioner's victim, DiMenna, was
himself involved in a fraud against lenders and investors, and
the Government did not inform the petitioner of DiMenna’s
conduct at the time that the petitioner pleaded guilty.

As an initial matter, the petitioner has set forth no
factual basis for his conclusion that prosecutors in the
Southern District of New York were aware of crimes that
prosecutors in the United States Attorney's Office for the
District of Connecticut would charge DiMenna with years later.

More importantly, the fact that DiMenna was himself
involved in a separate fraud has no bearing on the petitioner’s
guilty plea. The petitioner has not asserted that the DiMenna
charges were in any way relevant to the charges in Count Two of
the petitioner’s indictment. To the extent that the petitioner

argues that the DiMenna charges cast doubt on the petitioner's

 

 

own guilt, that argument is unavailing. The petitioner admitted
to having committed wire fraud against DiMenna. The fact that
DiMenna was himself a fraudster would not excuse the
petitioner's crime against DiMenna. The petitioner admitted to
his criminal conduct in the plea agreement, at his plea
allocution, and at sentencing. The petitioner's solemn
admissions of guilt are in no way undercut by the recent charges
against DiMenna. Because the DiMenna charges are not relevant to
the petitioner's guilty plea,r the fact that the petitioner was
unaware of the DiMenna charges when he pleaded guilty does.not
render his guilty plea involuntary.

The petitioner also argues that his plea was
constitutionally involuntary because a prosecutor in a separate
matter in the Eastern District of New York allegedly told the
petitioner that the petitioner must plead guilty in order to
receive a § 5K1.1 letter in the Eastern District matter.

This claim is time-barred. A one~year statute of
limitations applies to collateral challenges brought pursuant to
28 U.S.C. § 2255. 28 U.S.C. § 2255(f). The one-year limitations
period begins from “the date on which the facts supporting the
claim or claims presented could have been discovered through the
exercise of due diligence.” ;d; The petitioner does not base his
argument about not receiving a § 5K1.l letter in the Eastern

District prosecution on new facts or new evidence. Rather, the

 

 

 

 

petitioner argues that he should have received a § 5K1.1 letter
based on proffers he made leading up to his sentencing and that
he never received such a letter. The petitioner was sentenced in
his Eastern District case on June 25, 2015. §ee No. l2cr649
(E.D.N.Y.), Dkt. No. 230. The petitioner knew by that date that
he had not received a § 5Ki.1 letter in the Eastern District of
New York but waited over three years to bring the current

petition. Accordingly, the claim concerning the failure to grant

a § 5K1.1 letter in the Eastern District of New York is plainly

 

time-barred.

ln any event, the petitioner's argument regarding the

 

§ 5K1.1 letter is without merit because the record discloses
that the petitioner's guilty plea was knowing and voluntary. See

Chowdhary v. United States, NO. 14cv6078, 2815 WL 273728, at *4

 

(S.D.N.Y. Jan. 22, 2015) (considering a petitioner's sworn
statements at his plea allocution that his plea was knowing and
voluntary). The petitioner's sworn testimony from his plea
hearing shows that his plea was knowing and voiuntary, and the
petitioner has not presented evidence to suggest otherwise. The
petitioner made his plea in open court, where the petitioner
stated that nobody had offered him any inducements, threatened
him, or forced him to plead guilty. No. 12cr825,r Dkt. No. 32 at
18. The petitioner stated that he was pleading guilty because he

was in fact guilty and for no other reason. See id. at 25. The

petitioner confirmed that he read his plea agreement before he
signed it, and the agreement he signed constituted his complete
and total understanding of the entire agreement between the
Government, the petitioner's lawyer, and the petitioner. No.
12cr825, Dkt, No. 32 at 17-18. That agreement contained no
reference to a 5Kl.1 letter in the Eastern District matter. §ee
Opp'n Ex. A. Nonetheless, the petitioner confirmed that nothing
had been left out of the plea agreement. No. 12cr825, Dkt. No.
32 at 18. Such sworn statements in open court at a plea hearing

“carry a strong presumption of verity.” United States v. Maher,

 

108 F.3d 15131r 1530 (2d Cir. 1997) (quoting Blackledge v.
Allison, 431 U.S. 63, 74 (1977)). lndeed, “[s]uch statements are
conclusive absent a credible reason for departing from them.”

McNaught v. United States, 646 F. Supp. 2d 372, 382 (S.D.N.Y.

 

2009) (citing United States v. Gonzalez, 970 F.2d 1095, 1101 (2d

 

Cir. 1992)).

The petitioner's claim that his plea was involuntary is
based on conclusory allegations that contradict the sworn
statements that he made during his plea allocution. Therefore,
the petitioner's claim that he was induced to plead guilty by
the alleged promise of a § 5Kl.1 letter fails to provide a basis
for vacating, setting aside, or correcting his sentence. §ee id;

at 382-83 (holding that a petitioner's assertion that his

counsel induced him to plead guilty by making promises about the

10

 

 

 

length of his sentence did not overcome the petitioner's solemn
affirmations at his plea hearing, which demonstrated
voluntariness).

B.

The petitioner also claims that his counsel was ineffective
for having failed to object to the guidelines calculation that
included the loss to DiMenna.

This claim is also barred by the one_year statute of
limitations found in 28 U.S.C. § 2255(f). The petitioner alleges
that the statute of limitations does not apply to his § 2255
petition because his petition is based on new evidence, namely,
the petitioner's discovery of the recent DiMenna charges.
However, this alleged new evidence has no bearing on the
petitioner's argument that his attorney should have objected to
the guidelines calculation at sentencing. The petitioner's
counsel could not have lodged an objection based on the DiMenna
charges because these charges were alleged years after the
petitioner's sentencing and there is no suggestion that the
petitioner's counsel had any access to information about a
criminal investigation of DiMenna. In short, the alleged new
evidence, that DiMenna was charged in a separate fraud years

later, could not have provided a basis for an objection at the

11

 

 

 

time of sentencing.1 Accordingly, the statute of limitations for
this claim began to run when the petitioner was sentenced in
October 2014.

In any event, the petitioner's ineffective assistance of
counsel claim is meritless. To establish a claim of ineffective
assistance of counsel, the petitioner must show both that: (l)
his counsel’s performance was deficient in that it was
objectively unreasonable under professional standards prevailing
at the time, and (2) his counsel’s deficient performance was

prejudicial to his case. See Strickland v. Washington, 466 U.S.

 

668, 687 (1984); Bunkley v. [\/Ieachum]r 68 F.3d 1518, 1521 (2d Cir.

 

1995).

The petitioner cannot meet either prong of the Strickland
test. The petitioner argues that because DiMenna did not seek
restitution, the petitioner's counsel should have objected to
the Court considering DiMenna's loss of over $400,000 in its
guidelines calculation. However, the fact that DiMenna did not
seek restitution has no bearing on the fact that the petitioner
caused a loss of over $400,000 to DiMenna, and it was
appropriate to consider that loss in the guidelines calculation.

t

See U.S.S.G. § 281.1 (U.S. Sentencing Comm'n 2012) (considering

 

1 Nor would an objection based on the DiMenna charges have been
relevant. The fact that the petitioner's victim was himself engaged in
defrauding others is not a relevant factor in ascertaining the loss
caused by the petitioner to the victim.

12

 

 

the loss amount in calculating the guidelines sentencing range}.2
Moreover, the petitioner stipulated to the accuracy of the
guidelines calculation in his plea agreement, where the
petitioner affirmed that the relevant loss exceeded $400,000 but
was not more than $1,000,000. Opp'n Ex. A at 2. For these
reasons, there would have been no sound basis for the
petitioner's counsel to object to the fact that DiMenna's loss
of over $400,000 was considered in the guidelines calculation.
‘l‘herefore,r the petitioner cannot show that his attorney’s
conduct was unreasonable, nor.can the petitioner show that the
failure to object was prejudicial, because such an objection

would have been meritless. See Wolfson v. United States, 907 F.

 

Supp. 2d 418, 423 (S.D.N.Y. 2012) (“ln order to succeed on a
claim that counsel was ineffective by failing to object, a
petitioner must posit a meritorious objection.”).
C.

The petitioner also seeks to amend his § 2255 petition to
add claims that he raised in his reply brief -- namely, that (l)
his plea agreement in which he waived the right to collaterally
attack his sentence does not bar this petition, (2) the one~year
statute of limitations found in 28 U.S.C. § 2255(f) does not bar

his claims, and (3) the Government’s alleged withholding

 

2 The parties stipulated in the plea agreement that the 2012 Sentencing
Guidelines Manual applied to the petitioner's offense conduct. Opp’n
Ex. A at 2.

13

 

 

 

information about the DiMenna charges when the petitioner
pleaded guilty should estop the Government from arguing that his
§ 2255 petition should not be resolved on the merits.

The Court has considered all of the petitioner's arguments.
As explained above, even ignoring the waiver in the plea
agreement and the statute of limitations, the petitioner's
claims lack merit. There is no factual basis to support the
petitioner's assertion that the Southern District of New York
prosecutors withheld information regarding the later DiMenna
charges from the.petitioner, or that the DiMenna charges were in
any way relevant to the petitioner's plea. Nor has the
petitioner shown that his counsel’s failure to object at
sentencing amounted to ineffective assistance of counsel.

D.

The petitioner also seeks to expand the record to include
information regarding proffers the petitioner made to the
Government in the hope of obtaining a § 5K1.1 letter, and he
seeks information that the prosecutors in the Southern District
of New York and the District of Connecticut possessed about
DiMenna.

The petitioner's request to expand the record appears to be
a request for discovery. Discovery is not generally available in
habeas corpus proceedings. To obtain discovery in a proceeding

brought under 28 U.S.C. § 2255, the petitioner must show good

14

 

 

 

cause. Viertel v. United States, No. 08cv7512,r 2014 WL 406523,

 

at *1 (S.D.N.Y. Jan. 30, 2014). Good cause is established where
“specific allegations before the court show reason to believe
that the petitioner may, if the facts are fully developed, be
able to demonstrate that he is . . . entitled to relief.” §§ake
v. Portundo, 321 F.3d 338, 345 (2d Cir. 2003) (quotation marks
and citation omitted).

The petitioner has not shown good cause to obtain
discovery. The fact that DiMenna was involved in a fraudulent
scheme in no way excuses the conduct to which the petitioner
pleaded guilty, nor is it relevant to calculating the loss the
petitioner caused to DiMenna. Discovery with respect to the
petitioner's proffers to prosecutors is irrelevant because it is
plain that the petitioner pleaded guilty in this case and in the
Eastern District of New York without a § 5K1.1 letter. §ee No.
12cr649 (E.D.N.Y.), Dkt. No. 224 at 7~8 (Government sentencing
submission explaining that the petitioner was aware that there
was no cooperation agreement between him and the Government when
he pleaded guilty). Accordingly, the petitioner has not shown
that the information he seeks would establish that he is

entitled to relief.3 See Drake, 321 F.3d at 345.

 

3 Further, to the extent that the petitioner argues that the
information he seeks would show that he was entitled to a U.S.S.G.
5K1.1 letter, that claim is not properly before this Court, because it
relates to his prosecution in the Eastern District of New York.

15

 

 

The petitioner's request for an evidentiary hearing is
denied for the same reasons. Evidentiary hearings are “required
only if the petitioner has alleged facts that, if true, would

entitle [the] petitioner to relief.” Dalisay v. United States,

 

No. 07cv2753, 2008 WL 1821816, at *3 (S.D.N.Y. Apr. 22, 2008)
(quotation marks and citation omitted). The allegations raised
by the petitioner do not call into question the legality of his
sentence and conviction. Accordingly, the petitioner is not
entitled to an evidentiary hearing.

E.

Finally, the petitioner requests that the Court appoint him
counsel under 18 U.S.C. § 3006A. The Court of Appeals for the
Second Circuit has articulated factors that should guide the
Court's discretion to appoint counsel to represent an indigent
civil litigant under 28 U.S.C. § 1915, and these standards are
useful in determining whether the interests of justice require
appointing counsel for a habeas petitioner under 18 U.S.C.

§ 3006A(a)(2). See Hodge v. Police Officers, 802 F.Zd 58,r 61-62

 

(2d Cir. 1986); Jackson v. Moscicki, No. 99cv2427, 2000 WL

 

511642, at *4 (S.D.N.Y. Apr. 27, 2000). For the Court to order
the appointment of counsel, the petitioner must, as a threshold
matter, demonstrate that his claim has substance or a likelihood
of success on the merits. §ee §gdge, 802 F.2d at 61-62; see

also Tarafa v. Artus, No. 10cv3870, 20l0 WL 2545769, at *1

 

16

 

 

 

(S.D.N.Y. June 9, 2010). For the reasons explained above, the
petitioner has not shown a likelihood of success on the merits.
lndeed, his claims lack merit. Accordingly, his request for the
appointment of counsel is denied.

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent they are not specifically addressed, they
are either moot or without merit. For the reasons explained
above, the petitioner's motion to vacate,l set aside, or correct
his sentence under 28 U.S.C. § 2255 is denied, as are his
motions for discovery, for an evidentiary hearing, and for the
appointment of counsel.

Because the petitioner has failed to make a substantial
showing of the denial of a constitutional right, the Court
declines to issue a certificate of appealability pursuant to 28
U.S.C. § 2253(c)(2). The Clerk is directed to enter judgment
dismissing the petition and closing this case.

SO ORDERED.

Dated: New York, New York
May 1, 2019

 

9 d /é@@tr

gem G. xoeltl
United/States District Judge

 

17

 

 

 

